                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


ENJOI TRANSPORTATION, LLC,

       Plaintiff,

v.                                                    Case No. 17-13052

CITY OF DETROIT, et al.,

     Defendants.
____________________________________________/

                                AMENDED JUDGMENT 1

       Pursuant to the court’s Opinion and Order dated February 21, 2019,

       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

Defendants City of Detroit, Transdev Services, Inc., Martin Moore, and Dan Dirks and

against Plaintiff Enjoi Transportation, LLC.

       IT IS FURTHER ORDERED that Plaintiff pay Defendants City of Detroit and Dan

Dirks $3,896.10 in taxable costs and Defendants Transdev Services, Inc. and Martin

Moore $7,164.35 in taxable costs. Dated at Port Huron, this 27th day of June 2019.

                                               DAVID J. WEAVER
                                               CLERK OF THE COURT

                                               BY: s/Lisa Wagner




       1This amended judgment does not alter any portion of the court’s substantive
analysis or legal determinations of the original order. This amendment is made for the
sole purpose of including the costs taxed against Plaintiff.
Dated: February 21, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, February 21, 2019, by electronic and/or ordinary mail.

                                                                        s/Lisa Wagner___________________/
                                                                        Case Manager and Deputy Clerk
                                                                        (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\17-13052.ENJOI.amended.judgment.HEK.docx




                                                                        2
